             Case 20-10256-KBO   Doc 67-2   Filed 02/06/20   Page 1 of 14


                                    EXHIBIT A

                                 Cleary Declaration




25713475.5
                         Case 20-10256-KBO            Doc 67-2         Filed 02/06/20       Page 2 of 14




                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE

                                                                   )
         In re:                                                    )     Chapter 11
                                                                   )
         EARTH FARE, INC., et al.,1                                )     Case No. 20-10256 (KBO)
                                                                   )
                                   Debtors.                        )     (Jointly Administered)
                                                                   )

                  DECLARATION OF M. BLAKE CLEARY IN SUPPORT OF THE DEBTORS’
                   APPLICATION FOR AN ORDER AUTHORIZING THE RETENTION AND
                  EMPLOYMENT OF YOUNG CONAWAY STARGATT & TAYLOR, LLP AS
                  COUNSEL TO THE DEBTORS, NUNC PRO TUNC TO THE PETITION DATE

                          I, M. Blake Cleary, declare, pursuant to 28 U.S.C. § 1746, under penalty of

         perjury that:

                          1.       I am a partner in the firm of Young Conaway Stargatt & Taylor, LLP

         (“Young Conaway” or the “Firm”), with offices at Rodney Square, 1000 North King Street,

         Wilmington, Delaware 19801, and have been duly admitted to practice in the State of Delaware

         and the Commonwealth of Pennsylvania, as well as in the United States Court of Appeals for the

         Third Circuit and in the United States District Court for the District of Delaware. I submit this

         declaration (this “Declaration”) in support of the Debtors’ Application for an Order, Pursuant

         to Section 327(a) of the Bankruptcy Code, Authorizing the Retention and Employment of Young

         Conaway Stargatt & Taylor, LLP as Counsel to the Debtors, Nunc Pro Tunc to the Petition Date

         (the “Application”).2




         1
          The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
         number, are: Earth Fare, Inc. (3936) and EF Investment Holdings, Inc. (8084). The mailing address for each of the
         Debtors is 220 Continuum Drive, Fletcher, North Carolina 28732.
         2
          Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the
         Application.
25713475.5
                           Case 20-10256-KBO               Doc 67-2         Filed 02/06/20   Page 3 of 14




                             2.        Young Conaway has conducted a series of searches in the Firm’s conflicts

         databases to identify relationships with the Debtors, their lenders, equity holders, and various

         other parties-in-interest in the Chapter 11 Cases (collectively, the “Interested Parties”).3

                             3.        Based on the conflicts and connections search conducted and described

         herein, to the best of my knowledge, neither I, Young Conaway, nor any partner, counsel, or

         associate thereof, insofar as I have been able to ascertain, has any connection with the Debtors or

         any other parties-in-interest herein, except as stated below:

                                  i.   In recent months, Young Conaway and certain of its partners and
                                       associates have rendered legal services to the Debtors relating to their
                                       plans to seek relief under chapter 11 of the Bankruptcy Code and the
                                       preparation of the petitions and other papers initiating and prosecuting the
                                       Chapter 11 Cases.

                               ii.     The Debtors have sought or will seek to retain (a) FTI Consulting, Inc., as
                                       financial advisor; (b) Epiq Corporate Restructuring, LLC, as
                                       administrative agent; (c) Malfitano Advisors, LLC, as asset disposition
                                       advisor; (d) Hilco IP Services, LLC d/b/a Hilco Streambank, as
                                       intellectual property sale advisor; and (e) A&G Realty Partners, LLC, as
                                       real property sale advisor. Young Conaway has in the past and currently
                                       does work with and against these professionals in connection with matters
                                       wholly unrelated to the Chapter 11 Cases.

                               iii.    Young Conaway may have previously represented the Interested Parties
                                       listed below, or parties who may be affiliated with such Interested Parties,
                                       in matters wholly unrelated to the Debtors and the Chapter 11 Cases:

                                                a.        AMEX
                                                b.        Aramark Uniform Services
                                                c.        AT&T
                                                d.        Bright House Networks
                                                e.        Conway MacKenzie
                                                f.        Dell Marketing L.P.
                                                g.        Federal Express
                                                h.        Fireman’s Fund Insurance Company
                                                i.        Frontier Florida
                                                j.        Great American Insurance Company
                                                k.        Liberty Insurance Underwriters, Inc.

         3
             A list of the Interested Parties searched is attached hereto as Exhibit 1.
                                                                       2
25713475.5
                      Case 20-10256-KBO         Doc 67-2     Filed 02/06/20     Page 4 of 14




                                       l.      Lloyd’s of London
                                       m.      NCR Corporation
                                       n.      TDS Telecom
                                       o.      Time Warner Cable
                                       p.      Travelers Casualty & Surety Company of America
                                       q.      Waste Management
                                       r.      Zenith Insurance Company

                         iv.   Young Conaway currently represents (and may in the past have
                               represented) the Interested Parties listed below, or parties who may be
                               affiliated with such Interested Parties, in matters wholly unrelated to the
                               Debtors and the Chapter 11 Cases:

                                       a.      Charter Communications
                                       b.      Deutsche Bank Securities Inc.
                                       c.      Dish Network
                                       d.      Dixie Electric Cooperative

                        4.     Furthermore, to the best of my knowledge, information, and belief, and in

         accordance with Bankruptcy Rule 5002, neither I nor any attorney at Young Conaway is a

         relative of the United States Bankruptcy Judge assigned to the Chapter 11 Cases, and Young

         Conaway does not have a connection with the United States Bankruptcy Judge that would render

         its retention in the Chapter 11 Cases improper. Further, in accordance with Bankruptcy Rule

         2014, Young Conaway does not have any connection with the Office of the United States

         Trustee (the “U.S. Trustee”) or any persons employed by the U.S. Trustee.

                        5.     Young Conaway is continuing to review the Debtors’ complete lists of

         creditors. Based upon its review as of this date, Young Conaway has determined that it does not

         represent any party in these proceedings with a material adverse interest with respect to the

         Debtors.   Young Conaway will supplement this declaration, as necessary, with additional

         information or disclosures in the event that additional information is developed.




                                                         3
25713475.5
                       Case 20-10256-KBO            Doc 67-2     Filed 02/06/20      Page 5 of 14




                        6.         Young Conaway is a “disinterested person” as that term is defined in

         section 101(14) of the Bankruptcy Code in that Young Conaway, its partners, counsel, and

         associates:

                              i.   are not creditors, equity security holders, or insiders of the Debtors;

                             ii.   are not and were not, within two (2) years before the Petition Date,
                                   directors, officers, or employees of the Debtors; and

                         iii.      do not have an interest materially adverse to the interests of the Debtors’
                                   estates or of any class of the Debtors’ creditors or equity security holders,
                                   by reason of any direct or indirect relationship to, connection with, or
                                   interest in, any of the Debtors, or for any other reason.

                        7.         As set forth above, and subject to any explanations and/or exceptions

         contained herein, Young Conaway (a) does not hold or represent any interest adverse to the

         Debtors in connection with the matters upon which Young Conaway is to be engaged, and (b) is

         disinterested. If the results of further investigation reveal any additional connections, Young

         Conaway will make any further disclosures as may be appropriate at that time.

                        8.         Young Conaway intends to apply for compensation for professional

         services rendered in connection with the Chapter 11 Cases subject to approval of the Court and

         in compliance with applicable provisions of the Bankruptcy Code, the Bankruptcy Rules, the

         Local Rules, and any administrative order entered by the Court, on an hourly basis, plus

         reimbursement of actual, necessary expenses and other charges incurred by Young Conaway.

         The Firm operates in a national and regional marketplace for legal services in which rates are

         driven by multiple factors relating to the individual lawyer, his or her area of specialty, the firm’s

         experience, performance and reputation, the nature of the work involved, and other factors. The

         principal attorneys and paralegals designated to represent the Debtors and their current standard

         hourly rates are:


                                                             4
25713475.5
                      Case 20-10256-KBO             Doc 67-2   Filed 02/06/20      Page 6 of 14




                             i.   Pauline K. Morgan                     $1,025.00 per hour

                          ii.     M. Blake Cleary                       $940.00 per hour

                         iii.     Sean T. Greecher                      $715.00 per hour

                          iv.     Ian J. Bambrick                       $610.00 per hour

                          v.      Shane M. Reil                         $525.00 per hour

                          vi.     Allison S. Mielke                     $490.00 per hour

                         vii.     Malak S. Doss (law clerk)             $375.00 per hour

                        viii.     Brenda Walters (paralegal)            $305.00 per hour

                        9.        The hourly rates set forth above are subject to periodic adjustments to

         reflect economic and other conditions. Other attorneys and paralegals may from time to time

         serve the Debtors in connection with the matters herein described.

                        10.       The hourly rates set forth above are Young Conaway’s standard hourly

         rates for work of this nature and these rates are set at a level designed to fairly compensate

         Young Conaway for the work of its attorneys and paralegals and to cover fixed and routine

         overhead expenses. It is the Firm’s policy to charge its clients in all areas of practice for all other

         expenses incurred in connection with the client’s case. The expenses charged to clients include,

         among other things, mail and express mail charges, special or hand delivery charges, document

         processing, photocopying charges, charges for mailing supplies (including, without limitation,

         envelopes and labels) provided by the Firm to outside copying services for use in mass mailings,

         travel expenses, expenses for “working meals,” computerized research, transcription costs, as

         well as non-ordinary overhead expenses approved by the client such as secretarial and other

         overtime. The Firm will charge the Debtors for these expenses in a manner and at rates

         consistent with charges made generally to the Firm’s other clients. The Firm believes that it is



                                                           5
25713475.5
                        Case 20-10256-KBO              Doc 67-2        Filed 02/06/20        Page 7 of 14




         fairer to charge these expenses to the clients incurring them than to increase the hourly rates and

         spread the expenses among all clients.

                           11.      No promises have been received by Young Conaway, nor by any partner,

         counsel, or associate thereof, as to compensation in connection with the Chapter 11 Cases other

         than in accordance with the provisions of the Bankruptcy Code. Young Conaway has no

         agreement with any other entity to share with such entity any compensation received by Young

         Conaway in connection with the Chapter 11 Cases.

                           12.      Consistent with the U.S. Trustee’s Appendix B—Guidelines for Reviewing

         Applications for Compensation and Reimbursement of Expenses Filed Under 11 U.S.C. § 330 by

         Attorneys in Larger Chapter 11 Cases (the “U.S. Trustee Guidelines”), which became effective

         on November 1, 2013,4 I state as follows:

                              i.    Young Conaway has not agreed to a variation of its standard or customary
                                    billing arrangements for this engagement;

                             ii.    None of the Firm’s professionals included in this engagement have varied
                                    their rate based on the geographic location of the Chapter 11 Cases;

                            iii.    Young Conaway was retained by the Debtors pursuant to an engagement
                                    agreement dated November 4, 2019. The billing rates and material terms
                                    of the prepetition engagement are the same as the rates and terms
                                    described in the Application; and

                            iv.     The Debtors will consult with Young Conaway for purposes of approving
                                    a prospective budget and staffing plan for Young Conaway’s engagement
                                    for the postpetition period prior to a hearing on the Application. In
                                    accordance with the U.S. Trustee Guidelines, the budget may be amended
                                    as necessary to reflect changed or unanticipated developments.



         4
            The U.S. Trustee Guidelines themselves acknowledge that “the Guidelines do not supersede local rules, court
         orders, or other controlling authority.” While the Debtors and Young Conaway intend to work cooperatively with
         the U.S. Trustee to address requests for information and any concerns that may have led to the adoption of the U.S.
         Trustee Guidelines, neither the filing of this Declaration, nor anything contained herein, is intended to or shall be
         deemed to be an admission by Young Conaway that the Firm is required to comply with the U.S. Trustee
         Guidelines. Young Conaway reserves any and all rights with respect to the application of the U.S. Trustee
         Guidelines in respect of any application for employment or compensation filed in the Chapter 11 Cases.
                                                                  6
25713475.5
                      Case 20-10256-KBO             Doc 67-2      Filed 02/06/20      Page 8 of 14




                        13.        Young Conaway intends to perform the services including, but not limited

         to, the following:

                              i.   providing legal advice and services with respect to the Debtors’ powers
                                   and duties as debtors in possession, management of their properties, and
                                   the sale of their assets;

                          ii.      preparing and pursuing confirmation of a plan and approval of a disclosure
                                   statement;

                         iii.      preparing, on behalf of the Debtors, necessary applications, motions,
                                   answers, orders, reports, and other legal papers;

                         iv.       appearing in Court and at any meeting with the U.S. Trustee and any
                                   meeting of creditors at any given time on behalf of the Debtors;

                          v.       performing various services in connection with the administration of the
                                   Chapter 11 Cases, including, without limitation, (i) preparing agenda
                                   letters, certificates of no objection, certifications of counsel, notices of fee
                                   applications and hearings, and hearing binders of documents and
                                   pleadings, (ii) monitoring the docket for filings on pending matters that
                                   need responses; (iii) preparing and maintaining critical dates memoranda
                                   to monitor pending applications, motions, hearing dates, and other matters
                                   and the deadlines associated with the same, and (iv) handling inquiries and
                                   calls from creditors and counsel to interested parties regarding pending
                                   matters and the general status of the Chapter 11 Cases; and

                         vi.       performing all other legal services assigned by the Debtors to Young
                                   Conaway.

                        14.        The facts set forth in the Application are true and correct to the best of my

         knowledge, information, and belief.

         Dated: February 6, 2020                         YOUNG CONAWAY STARGATT & TAYLOR, LLP
                Wilmington, Delaware
                                                         /s/ M. Blake Cleary
                                                         M. Blake Cleary




                                                              7
25713475.5
             Case 20-10256-KBO   Doc 67-2   Filed 02/06/20   Page 9 of 14




                                    EXHIBIT 1

                                 Interested Parties




25713475.5
                      Case 20-10256-KBO            Doc 67-2       Filed 02/06/20     Page 10 of 14



                                                   EARTH FARE, INC.
                                             List of Potential Parties in Interest
         Debtors                                                  Lenders’ Professionals

         Earth Fare, Inc.                                         Conway MacKenzie
         EF Investment Holdings, Inc.                             Paul, Weiss, Rifkind, Wharton & Garrison,
                                                                  LLP
         Debtor Directors and Officers
                                                                  Material Vendors and Contract
         John C. Brouillard                                       Counterparties
         Paul Dale
         David A. Jones                                           Acosta Sales & Marketing
         Harold S. Little                                         ADP
         Kevin Mailender                                          Adplex, Inc.
         Justin McDougal                                          Albert's
         Frank V. Scorpiniti                                      AMEX
         Chris Williams                                           Amtekco Industries Inc.
         Tyler J. Wolfram                                         Ancient Nutrition
                                                                  Aramark Uniform Services
         Known Affiliates                                         Blue Hill by Hand
                                                                  Braswell Scale & Equipment
         Monitor Clipper Equity Partners II, L.P.                 BREIT MP EP II LLC
         Monitor Clipper Equity Partners (NQP) II, L.P.           Bunzl Distribution Southeast, LLC
         OHCMP III LP                                             Carolina Refrigeration Services, Inc.
         OHCP III LP                                              Certified Commercial Service & Equipment
         OHCP GenPar III, L.P.                                    Counter Culture
                                                                  Crosset Company, Cincinnati
         Stockholders Greater than 5%                             CV Sciences, Inc.
                                                                  CWB Holdings, Inc.
         MCP Heirloom LLC                                         Dell Marketing L.P.
         Oak Hill Capital Partners III, LP                        Elite Flower
                                                                  Enzymedica, Inc.
         Debtors’ Professionals                                   Fasteners For Retail, Inc. (FFR)
                                                                  Federal Express
         Deutsche Bank Securities Inc.                            FEELGOODZ, LLC
         FTI Consulting, Inc.                                     First Source, LLC
         Young Conaway Stargatt & Taylor, LLP                     Flowers Baking Company of Villa Rica LLC
                                                                  Frontier Natural Products
         Banks/Lender/UCC Lien                                    Gaia Herbs, Inc.
         Parties/Administrative Agents                            Garden of Life, Inc
                                                                  Gemini Place Towne Center LLC
         Fifth Third Bank                                         Georgia Air Solutions, LLC
         First Western Bank & Trust                               Gourmet Foods International
         Oak Hill Capital Management Partners III, L.P.           Hissho Sushi
         Oak Hill Capital Partners III, L.P.                      Homestead Creamery, Inc
         Wells Fargo & Company                                    Hoover Mall Limited, LLC
                                                                  Hubert Company
                                                                  Hussman Corporation
                                                                  Inland Seafood

25701123.1
                     Case 20-10256-KBO          Doc 67-2   Filed 02/06/20    Page 11 of 14



         Instacart                                         Landlords
         Invatron Systems USA Corp.
         Irwin Naturals/4Health                            3939 Everhard LLC
         Jadeco, Inc.                                      5070 South Westnedge LLC
         Kamp Washington                                   Atlantic North Shopping Center
         Katalyst Network Group                            Battleground Associates, LP
         KPS Global, LLC                                   Blackfin Nona LLC
         Madix                                             Brierdale
         Mainstreet at Midtown Limited Partnership         Broad Street Realty LLC
         Marathon Equipment Company                        Central Realty Holdings LLC
         Mineral Fusion Natural Brands, LLC                CH Forest Park Partners
         Muzak - AVL,GSO,BOO, GVL2,AVL2                    Cobblestone Plaza at Boynton, LLC
         NADG/ Blackfin Partners                           Cole GS Huntersville NC, LLC
         National Water Services                           Colonial Development Company
         Natural Dynamics                                  Cox Investments
         NCR Corporation                                   Crescent CCRE Lucerne Venture, LLC
         New Chapter, Inc.                                 Dupont Crossing, LLC
         Nexsen Pruet, LLC                                 EF 160 Fort Mill, LLC
         Nordic Naturals                                   Ferncroft Morrison, LLC
         Notes & Queries, Inc.                             FIRC Westgate LLC
         Novel Lucerne                                     Forsyth Owner 3, L.P. c/o Core Property
         NP/I&G EastChase Property Owner, LLC              Capital LLC
         Nutraceutical Corporation                         Gateway Arthur, Inc.
         Nutranext, LLC                                    Gator Argate Gainesville, LLC
         OneSource Magazine Dist., LLC                     Gould and Company
         Palladium Delvelopment V, LLC                     Gunbarrel Commons, LLC
         Pangea-CDS, Inc.                                  Hamilton Town Center
         Peet's Coffee & Tea                               Harbour-Gramling Summerville, LLC
         Piedmont Graphics                                 Harvest Market, LLC
         Pye-Barker Fire & Safety, LLC                     Holrob Schaffler Parnership I
         Rainier Woodlands Square Acquisition              HRP Ivy Market, LLC
         Renew Life                                        HRP Renaissance Market, LLC
         RGIS Inventory Specialists                        Hull Storey Retail Group - Fury's Ferry
         SEMINOLE MALL LP                                  Shoppes
         Sequel Naturals, Inc.                             Hutton Pasco Power Center Ex, LLC
         Skyview Naturals CO dba Sunsoil                   Icebreaker Development, LLC
         Southeastern Products Inc.                        IRC Retail Centers
         SRK Viera Village Associates L.P.                 Kamp Washington c/o USRP I, LLC
         SRS Real Estate Partners - Southeast, LLC         KRG Centre, LLC
         Sumotext Corporation                              KRG Toringdon Market, LLC
         Supermarket Systems, Inc.                         MFBY Ocala LLC
         The Charlotte Observer                            Midtown West EF, LLC
         The Republic Of Tea                               Palladium Development V. LLC
         The Stores Consulting Group, LLC                  Park West Village c/o CASTO
         UNFI                                              Parkway Terrace Properties, Inc.
         Valassis Digital, Inc                             PGP Jacksonville LLC
         Vitamer Laboratories                              RECS Flint's Crossing LLC
         Waste Management Asheville                        RGOP 2, LLC
         Zenith Insurance Company                          Sams Investments Inc
         Zero Zone                                         Seminole Mall LP c/o Centrecorp
                                                           Shops of Fairlawn Delaware LLC
25701123.1
                                                       2
                      Case 20-10256-KBO       Doc 67-2     Filed 02/06/20   Page 12 of 14



         Skyland Town Centre Investors                     City of Greensboro
         SRK Viera Village Associates LP                   City of High Point
         St. Johns Parkway Land Trust                      City of Kalamazoo - City Treasurer
         TDC Lakewood I, LLC                               City of North Canton - Water Dept.
         Turnhart Acquisition Corporation                  City of Oldsmar
         Wood Rock Hill Center, LLC                        City of Portage
         Woodlands Square                                  City of Raleigh
         Yale Huntsville, LLC                              City of Rock Hill
                                                           City of Tallahassee
         Insurers                                          Columbia County Water
                                                           Comporium Communications
         American Bankers Insurance Company of             Concord Mills NC LLC
         Florida                                           Conservice
         Cincinnati Insurance Company                      Consumers Energy
         Fireman’s Fund Insurance Company                  Curbside Management, Inc.
         Great American Insurance Company                  Danny's Dumpsters
         Liberty Insurance Underwriters, Inc.              Dayton Power and Light Comp
         Lloyds of London                                  Dish Network
         Ohio State Insurance Fund                         Dixie Electric Coop
         Travelers Casualty & Surety Company of            Dominion East Ohio
         America                                           Dominion Energy South Carolina
         Westchester Surplus Lines Insurance Company       Dominion Energy Virginia
         Zenith Insurance Company                          Duke Energy
                                                           Duke Energy - Indiana
         Utilities                                         Duke Energy Progress
                                                           Duke Power
         AEP Ohio                                          Energy United
         Alabama Power                                     EPB Electric Power
         Appalachian Power                                 Fairfax Water
         AT&T                                              FCC SA
         Athens Clarke County                              Fireside Natural Gas LLC
         Atmos Energy                                      First Utility District
         Bandwave Systems                                  Florida City Gas
         Bright House Networks                             Florida Power & Light
         BrightRidge                                       Florida Public Utilities
         Cape Fear Public Utility Authority                Forsyth County - Water/Sewer Dept
         Century Link                                      Frontier Florida
         Champion Utility Billing Services                 Frontier Natural Gas
         Charleston Water System                           Gainesville Regional Utilities
         Charter Communications                            GEMPTC/Colliers International
         Chattanooga Gas                                   Georgia Power
         Chattanooga Gas                                   Greenville Water System
         Citizens Energy                                   Hamilton Town Center
         City of Asheville                                 Henderson County Sewer
         City of Carmel Utilities                          Hendersonville Water & Sewer
         City of Charlotte - Water                         Hixson Utility District
         City of Chattanooga - Sewer                       Huntsville Utilities
         City of Clearwater                                Illuminating Company
         City of Cocoa                                     Indiana Michigan Power
         City of Columbia                                  Indianapolis Power & Light Company
         City of Concord                                   Infinite Energy Inc
25701123.1
                                                       3
                     Case 20-10256-KBO         Doc 67-2   Filed 02/06/20       Page 13 of 14



         JEA                                              Taxing Authorities
         Johnson City Utility System
         Knoxville Utilities Board                        Alabama Department of Revenue
         Lenoir City Utilities Board                      City of Auburn
         Manatee County Utilities Dept                    City of Charleston
         Metropolitan Sewerage District of Buncombe       City of Columbia
         County                                           City of Fairfax
         Montgomery County Water                          City of Huntsville
         Montgomery Water Works                           City of Roanoke
         New River Light & Power Co.                      City of Rock Hill
         NIPSCO                                           City of Williamsburg
         Ocala Utility Services                           County of Greenville
         Ohio Edison                                      Florida Department of Revenue
         Orlando Utilities Commission                     Georgia Department of Revenue
         Palm Beach County Water Utilities                Indiana Department of Revenue
         Peace River Electric Coop                        Lee County Revenue Office
         Piedmont Natural Gas Co.                         Madison County Revenue Office
         Pinellas County Utilities                        Mecklenburg County
         PSNC Energy                                      Michigan Department of Treasury
         Republic Service                                 North Carolina Department of Revenue
         Roanoke Gas Company                              Ohio Department of Taxation
         Rock Hill South Carolina                         South Carolina Department of Revenue
         Sawnee Electric Membership                       Tennessee Department of Revenue
         Sewer & Water Utility Bill                       Town of Summerville
         Spire                                            Virginia Department of Taxation
         Stark County Metropolitan Sewer                  Wake County Revenue Department
         Suburban Natural Gas Company                     York County Treasurer
         Summerville CPW
         TDS Telecom                                      Litigation Parties
         Teco
         Tennessee American Water                         Kevin Bradley
         The Illuminating Company                         Destanee Roller
         Time Warner Cable
         Time Warner Cable - Northeast                    Significant Competitors
         Town of Boone
         Town of Cary                                     Whole Foods
         VA Natural Gas                                   Sprouts
         Vectren Energy                                   The Fresh Market
         Verizon Wireless                                 Natural Grocers
         Washington Gas                                   Lucky’s Market
         Waste Management
         WCA Waste Corporation                            United States Bankruptcy Judges in the
         Western Virginia Water Authority                 District of Delaware
         Windstream Communications
         Withlacoochee River Electric Coop                John T. Dorsey
         WM Compactor Solutions                           Kevin Gross
         York County Natural Gas Authority                Karen B. Owens
         York County Water/Sewer                          Brendan L. Shannon
         York Electric Cooperative Inc.                   Laurie Selber Silverstein
                                                          Christopher S. Sontchi
                                                          Mary F. Walrath
25701123.1
                                                      4
                     Case 20-10256-KBO         Doc 67-2   Filed 02/06/20   Page 14 of 14




         Office of the United States Trustee

         Lauren Attix
         David Buchbinder
         Linda Casey
         Holly Dice
         Shakima L. Dortch
         Timothy J. Fox, Jr.
         Diane Giordano
         Christine Green
         Benjamin Hackman
         Jeffrey Heck
         Jane Leamy
         Hannah M. McCollum
         James R. O’Malley
         Michael Panacio
         Linda Richenderfer
         Juliet Sarkessian
         Richard Schepacarter
         Edith A. Serrano
         Karen Starr
         T. Patrick Tinker
         Andrew Vara
         Ramona Vinson
         Michael West
         Dion Wynn




25701123.1
                                                      5
